Exhibit 10.1

ENTEGRIS, INC.

2010 RSU Unit Award Agreement

In consideration of services rendered by Employee to Entegris, Inc. (the
“Company”) the undersigned Employee: (i) acknowledges that Employee has received
an equity incentive award (the “Award”) under the Entegris, Inc. 2001 Equity
Incentive Plan or the Entegris, Inc. 2010 Stock Plan (in either case, the
“Plan”), consisting of restricted stock units with respect to the Company’s
Common Stock $0.01 par value (“Stock”) subject to the terms set forth under
Article I below; (ii) further acknowledges receipt of a copy of the Plan as in
effect on the effective date hereof; and (iii) agrees with the Company that, to
the extent that this Award is made under the 2010 Stock Plan, it is contingent
on approval of the 2010 Stock Plan by the Company’s stockholders and that the
Award is subject to the terms of the Plan and to the following terms and
conditions:

ARTICLE I – RSU AWARD

 

1.1. Effective Date. This Agreement shall take effect as of January 4, 2010,
which is the date of grant of the Award.

 

1.2. Restricted Stock Units Subject to Award. The Award consists of that number
of restricted stock units (the “RSU”) with respect to the Stock that has been
approved for the Award to Employee by the Plan Administrator. Each RSU is
equivalent to one share of the Stock. The undersigned’s rights to the RSU are
subject to the restrictions described in this Agreement and in the Plan (which
is incorporated herein by reference with the same effect as if set forth herein
in full) in addition to such other restrictions, if any, as may be imposed by
law.

 

1.3. Meaning of Certain Terms. The term “vest” as used herein with respect to
any RSU means the lapsing of the restrictions described herein with respect to
such RSU.

 

1.4. Nontransferability of RSUs. The RSU acquired by the undersigned pursuant to
this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the Plan.

 

1.5. Forfeiture Risk. If the undersigned ceases to be employed by the Company
and/or its subsidiaries for any reason any then outstanding and unvested RSU
acquired by the undersigned hereunder shall be automatically and immediately
forfeited. The undersigned hereby: (i) appoints the Company as the
attorney-in-fact of the undersigned to take such actions as may be necessary or
appropriate to effectuate the cancellation of a forfeited RSU.

 

1.6. Vesting of RSUs. The RSU acquired hereunder shall vest in accordance with
the provisions of this Article I, Section 1.6 and applicable provisions of the
Plan, as follows:

 

  •  

25% of the RSUs vest on and after February 19, 2011;

 

  •  

an additional 25% of the RSUs vest on and after February 19, 2012;

 

  •  

an additional 25% of the RSUs vest on and after February 19, 2013; and

 

  •  

the final 25% of the RSUs vest on and after February 19, 2014.

Notwithstanding the foregoing, no RSU shall vest on any vesting date specified
above unless: (A) the undersigned is then, and since the date of award has
continuously been, employed by the Company or its subsidiaries; and (B) the
undersigned has fulfilled the obligations specified in Section 1.9 below. Upon
vesting each RSU shall entitle Employee to receive one share of Stock.



--------------------------------------------------------------------------------

1.7. No Dividends, etc. The undersigned shall NOT be entitled: (i) to receive
any dividends or other distributions paid with respect to the Stock to which the
RSU relates, or (ii) to vote any Stock with respect to which the RSU relates.

 

1.8. Sale of Vested Shares. The undersigned understands that Employee will be
free to sell any Stock with respect to which the RSU relates once the RSU has
vested, subject to (i) satisfaction of any applicable tax withholding
requirements with respect to the vesting of such RSU; (ii) the completion of any
administrative steps (for example, but without limitation, the transfer of
certificates) that the Company may reasonably impose; and (iii) applicable
requirements of federal and state securities laws.

 

1.9. Certain Tax Matters. The undersigned expressly acknowledges that the award
or vesting of the RSU acquired hereunder, may give rise to “wages” subject to
withholding. The undersigned expressly acknowledges and agrees that Employee’s
rights hereunder are subject to Employee promptly paying to the Company in cash
(or by such other means as may be acceptable to the Company in its discretion,
including, if the Administrator so determines, by the delivery of previously
acquired Stock or shares of Stock acquired hereunder in accordance with the Plan
or by the withholding of amounts from any payment hereunder) all taxes required
to be withheld in connection with such award, vesting or payment.

ARTICLE II – GENERAL PROVISIONS

 

2.1. Definitions. Except as otherwise expressly provided, all terms used herein
shall have the same meaning as in the Plan. The term “Administrator” means the
Management Development & Compensation Committee of the Company’s Board of
Directors.

 

2.2. Mergers, etc. In the event of any of (i) a consolidation or merger in which
the Company is not the surviving corporation or which results in the acquisition
of all or substantially all of the Company’s then outstanding common stock by a
single person or entity or by a group of persons and/or entities acting in
concert, (ii) a sale or transfer of all or substantially all the Company’s
assets, or (iii) a dissolution or liquidation of the Company (a “Covered
Transaction”), all outstanding Awards pursuant to Article I above shall vest and
if relevant become exercisable and all deferrals, other than deferrals of
amounts that are neither measured by reference to nor payable in shares of
Stock, shall be accelerated, immediately prior to the Covered Transaction and
upon consummation of such Covered Transaction all Awards then outstanding and
requiring exercise shall be forfeited unless assumed by an acquiring or
surviving entity or its affiliate as provided in the following sentence. In the
event of a Covered Transaction, unless otherwise determined by the
Administrator, all Awards that are payable in shares of Stock and that have not
been exercised, exchanged or converted, as applicable, shall be converted into
and represent the right to receive the consideration to be paid in such Covered
Transaction for each share of Stock into which such Award is exercisable,
exchangeable or convertible, less the applicable exercise price or purchase
price for such Award. In connection with any Covered Transaction in which there
is an acquiring or surviving entity, the Administrator may provide for
substitute or replacement Awards from, or the assumption of Awards by, the
acquiring or surviving entity or its affiliates, any such substitution,
replacement or assumption to be on such terms as the Administrator determines,
provided that no such replacement or substitution shall diminish in any way the
acceleration of Awards provided for in this section.

 

2.3.

Retirement, etc. If Employee ceases to be an employee due to retirement with the
consent of the Administrator, Employee will be entitled to immediate Vesting of
all unvested RSUs awarded pursuant to this Agreement. As used herein the term
“retirement with the consent of the Administrator” means that Employee’s
retirement must be with the consent of the Administrator, which consent may be
granted or withheld in the discretion of the Administrator. In the event

 

-2-



--------------------------------------------------------------------------------

that Employee ceases to be an employee under circumstances that would otherwise
qualify for retirement but the consent of the Administrator has not been
granted, then Employee shall not be entitled to the benefits of this
Section 2.3.

 

2.4. No Understandings as to Employment. The undersigned Employee further
expressly acknowledges that nothing in the Plan or any modification thereto, in
the Award or in this Agreement shall constitute or be evidence of any
understanding, express or implied, on the part of the Company to employ the
Employee for any period or with respect to the terms of the undersigned’s
employment or to give rise to any right to remain in the service of the Company
or of any subsidiary or affiliate of the Company, and the undersigned shall
remain subject to discharge to the same extent as if the Plan had never been
adopted or the Award had never been made.

 

2.5. Data Protection Waiver. Employee understands and agrees that in order to
process and administer the Award and the Plan, the Company and the Administrator
may process personal data and/or sensitive personal information concerning the
Employee. Such data and information includes, but is not limited to, the
information provided in the Award grant package and any changes thereto, other
appropriate personal and financial data about Employee, and information about
Employee’s participation in the Plan and transactions under the Plan from time
to time. Employee hereby gives his or her explicit consent to the Company and
the Administrator to process any such personal data and/or sensitive personal
information. Employee also hereby gives his or her explicit consent to the
Company and the Administrator to transfer any such personal data and/or
sensitive personal data outside the country, in which Employee works or is
employed, and to the United States. The legal persons granted access to such
Employee personal data are intended to include the Company, the Administrator,
the outside plan administrator as selected by the Company from time to time, and
any other compensation consultant or person that the Company or the
Administrator may deem appropriate for the administration of the Plan or the
Award. Employee has been informed of his or her right of access and correction
to Employee’s personal data by contacting the Company. Employee also understands
that the transfer of the information outlined herein is important to the
administration of the Award and the Plan and failure to consent to the
transmission of such information may limit or prohibit Employee’s participation
under the Plan and/or void the Award.

 

2.6. Savings Clause. In the event that Employee is employed in a jurisdiction
where the performance of any term or provision of this Agreement by the Company:
(i) will result in a breach or violation of any statute, law, ordinance,
regulation, rule, judgment, decree, order or statement of public policy of any
court or governmental agency, board, bureau, body, department or authority, or
(ii) will result in the creation or imposition of any penalty, charge,
restriction, or material adverse effect upon the Company, then any such term or
provision shall be null, void and of no effect.

 

2.7. Amendment. This Agreement may be amended only by an instrument in writing
executed and delivered by the Employee and the Company.

 

-3-